Citation Nr: 1043557	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this hearing has been associated with the Veteran's claims file.

At the time of his Board hearing, the Veteran submitted 
additional evidence consisting of an internet article.  A waiver 
of agency of original jurisdiction consideration accompanied the 
evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may 
properly consider the newly received evidence.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss was caused by acoustic trauma during 
active service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was caused by acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral 
hearing loss and tinnitus herein constitutes a complete grant of 
the benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations. 

At his October 2010 Board hearing and in documents of record, the 
Veteran contends that he was exposed to acoustic trauma during 
service as of a result of his duties as an ordnanceman.  
Specifically, he alleges exposure to excessive noise from 5"38mm 
and 20mm guns, ship engines, and jet engines while in service.  
The Veteran reports experiencing ringing in the ears and a 
decrease in hearing since such time.  Therefore, he claims that 
service connection is warranted for bilateral hearing loss and 
tinnitus.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for hearing loss 
where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for  hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses referable to hearing 
difficulty or tinnitus.  Additionally, as noted by the June 2007 
VA examiner, his May 1966 separation audiogram revealed hearing 
within normal limits bilaterally.  However, the Veteran is 
competent to assert the occurrence of an in-service injury, i.e., 
exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his description 
of his in-service noise exposure is consistent with his military 
occupational specialty of an ordnanceman, as documented by his 
Armed Forces of the United States Report of Transfer or Discharge 
(DD Form 214).  38 U.S.C.A. § 1154(a).

Post-service records reflect diagnoses of bilateral hearing loss 
and tinnitus.  Specifically, a January 2007 audiogram from Kaiser 
Permanente reveals bilateral hearing loss as defined by VA 
regulations.  In an accompanying letter, the Veteran's treatment 
physician, Dr. Derrick, also indicated that the Veteran had 
hearing loss and tinnitus.  Additionally, at the June 2007 VA 
examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
25
90
LEFT
30
20
30
75
100

The Veteran had speech recognition scores of 100 percent for the 
right ear and 96 percent for the left ear.  The examiner 
diagnosed asymmetrical bilateral hearing loss.  Specifically, she 
diagnosed hearing within normal limits through 3000 Hertz 
followed by a precipitous severe high frequency sensorineural 
hearing loss beginning at 4000 Hertz and above in the right ear 
and a mild mixed low frequency hearing loss, raising to within 
normal limits at 1000 and 2000 Hertz, followed by a precipitous 
severe to profound mixed high frequency hearing loss at 4000 
Hertz and above in the left ear.  The examiner also noted that 
bilateral tinnitus, described as constant and high pitched, was 
present.

Therefore, based on the January 2007 audiogram and the June 2007 
VA examination, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Additionally, although tinnitus 
is readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. Principi, 16 
Vet.  App. 370 (2002), such diagnosis has been confirmed by Dr. 
Derrick and the June 2007 VA examiner.

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
sensorineural hearing loss to a degree of 10 percent within the 
one year following his active duty service discharge in June 
1966.  As such, presumptive service connection is not warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Relevant to whether the Veteran's bilateral hearing loss and 
tinnitus are directly related to his period of active service, 
there are conflicting opinions of record.  In this regard, in a 
January 2007 statement, Dr. Derrick indicated that the Veteran 
was exposed to four years of auditory trauma on ships in the form 
of gunfire and aircraft noise from the flight line with no 
hearing protection, and subsequently developed hearing loss and 
tinnitus in both ears.  He stated that it was likely that the 
Veteran's exposure to auditory trauma in the Navy with no hearing 
protection was the major contributing factor to his current 
hearing condition.  Dr. Derrick noted that the Veteran had 
recently had radiation therapy for squamous cell cancer, which 
led to a chronic effusion in the left ear, so part of his current 
hearing loss was from such condition; however, he further 
indicated that the Veteran did have hearing loss and ringing of 
the ears that predated such condition as evidenced by a hearing 
test in 2002.

In contrast, the June 2007 VA examiner opined that, based on a 
review of the claims file, it was less likely than not that the 
Veteran's claimed tinnitus and hearing loss began with noise 
exposure in the military.  In reaching such conclusion, she noted 
that the Veteran's pattern of hearing loss was consistent with a 
history of noise exposure and that his tinnitus was due to the 
same causative factors.  The examiner also observed that the 
Veteran had both military and civilian noise exposure.  
Specifically, he reported that, during the military, he was 
exposed to aviation ordnance, 5"38mm guns, and jets.  He also 
indicated that he had some civilian noise exposure during his 30 
year career at PG&E, but wore hearing protection.  

Therefore, in light of the conflicting opinions of record offered 
by Dr. Derrick and the June 2007 VA examiner, the Board finds 
that the evidence is in relative equipoise regarding whether the 
Veteran's bilateral hearing loss and tinnitus are related to his 
in-service acoustic trauma.  Therefore, the Board will resolve 
all reasonable doubt in his favor and find that service 
connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


